7:21-cv-00578-DCC   Date Filed 02/26/21   Entry Number 1-1   Page 1 of 17




                    EXHIBIT 1
      7:21-cv-00578-DCC         Date Filed 02/26/21       Entry Number 1-1         Page 2 of 17




                                                                                                           ELECTRONICALLY FILED - 2021 Jan 22 12:51 PM - SPARTANBURG - COMMON PLEAS - CASE#2021CP4200229
STATE OF SOUTH CAROLINA         ) IN THE COURT OF COMMON PLEAS
COUNTY OF SPARTANBURG           ) C.A. File No. 21-CP-42-
                                )
WESLEY BENTLEY,                 )
                                )
           Plaintiff,           )
                                )              SUMMONS
       vs.                      )
                                )
EVERHART TRANSPORTATION, INC. )
a corporation and JOHN DOE 1-2, )
                                )
           Defendants.          )
                                )

TO:        EVERHART TRANSPORTATION, INC
           1622 Industrial Road
           Greeneville, TN 37745

YOU ARE HEREBY SUMMONED AND REQUIRED to answer the Complaint herein, a copy
of which is herewith served upon you, and to serve a copy of your Answer to the said Complaint
upon the subscribers at 1650 East Greenville Street or Post Office Box 1656 in Anderson, South
Carolina 29622-1656, within thirty (30) days after service hereof, exclusive of the day of such
service, and if you fail to answer the Complaint within the time aforesaid, the Plaintiff in this action
will apply to the Court for the relief demanded in the Complaint and judgment by default will be
rendered against you for the relief demanded in the Complaint.


                                                TRAMMELL & MILLS LAW FIRM, LLC


                                                s/Trey
                                                FLOYD S. MILLS, III
                                                S.C. ID # 74038
                                                Post Office Box 1656
                                                Anderson, South Carolina 29622-1656
                                                (864) 231-7171
                                                Trey@trammellandmills.com
                                                ATTORNEYS FOR THE PLAINTIFF
                                                JURY TRIAL DEMANDED
      22     January 2021
      7:21-cv-00578-DCC         Date Filed 02/26/21       Entry Number 1-1         Page 3 of 17




                                                                                                           ELECTRONICALLY FILED - 2021 Jan 22 12:51 PM - SPARTANBURG - COMMON PLEAS - CASE#2021CP4200229
STATE OF SOUTH CAROLINA         ) IN THE COURT OF COMMON PLEAS
COUNTY OF SPARTANBURG           ) C.A. File No. 21-CP-42-
                                )
WESLEY BENTLEY,                 )
                                )
           Plaintiff,           )
                                )              SUMMONS
       vs.                      )
                                )
EVERHART TRANSPORTATION, INC. )
a corporation and JOHN DOE 1-2, )
                                )
           Defendants.          )
                                )

TO:        JOHN DOE 1-2
           unknown

YOU ARE HEREBY SUMMONED AND REQUIRED to answer the Complaint herein, a copy
of which is herewith served upon you, and to serve a copy of your Answer to the said Complaint
upon the subscribers at 1650 East Greenville Street or Post Office Box 1656 in Anderson, South
Carolina 29622-1656, within thirty (30) days after service hereof, exclusive of the day of such
service, and if you fail to answer the Complaint within the time aforesaid, the Plaintiff in this action
will apply to the Court for the relief demanded in the Complaint and judgment by default will be
rendered against you for the relief demanded in the Complaint.


                                                TRAMMELL & MILLS LAW FIRM, LLC


                                                s/Trey
                                                FLOYD S. MILLS, III
                                                S.C. ID # 74038
                                                Post Office Box 1656
                                                Anderson, South Carolina 29622-1656
                                                (864) 231-7171
                                                Trey@trammellandmills.com
                                                ATTORNEYS FOR THE PLAINTIFF
                                                JURY TRIAL DEMANDED
      22      January 2021
     7:21-cv-00578-DCC          Date Filed 02/26/21      Entry Number 1-1        Page 4 of 17




                                                                                                         ELECTRONICALLY FILED - 2021 Jan 22 12:51 PM - SPARTANBURG - COMMON PLEAS - CASE#2021CP4200229
STATE OF SOUTH CAROLINA         ) IN THE COURT OF COMMON PLEAS
COUNTY OF SPARTANBURG           ) C.A. File No. 21-CP-42-
                                )
WESLEY BENTLEY,                 )
                                )
           Plaintiff,           )     COMPLAINT FOR DAMAGES
                                )               AND
       vs.                      )      JURY TRIAL DEMANDED
                                )
EVERHART TRANSPORTATION, INC. )
a corporation and JOHN DOE 1-2, )
                                )
           Defendants.          )
                                )


        Plaintiff complaining of Defendants herein, would respectfully show unto the Court and

allege that:

                               GENERAL ALLEGATIONS

        1.     Plaintiff is a citizen and resident of the County of Greenville, State of South

               Carolina.

        2.     Plaintiff is informed and believes that the Defendant,                  EVERHART

TRANSPORTATION, INC., a corporation, (hereinafter “ET”) is a corporation organized and

existing under the laws of the State of Tennessee and transports commodities through the State

of South Carolina. Defendant ET is subject to the jurisdiction of this Court pursuant to S.C. Code

Ann. §§ 36-2-803(A)(1),(2), (3), (5), (7) and (8), as will more fully hereinafter appear. Defendant

ET may be served with process by service at its headquarters located at 1622 Industrial Road,

Greeneville, TN 37745.


        3.     Plaintiff is informed and believes Defendants JOHN DOE 1-2 are unknown

entities and/or individuals that are unknown to Plaintiff at the present time due to the nature of the

collision being a hit and run with property damage and personal injuries.
     7:21-cv-00578-DCC          Date Filed 02/26/21      Entry Number 1-1         Page 5 of 17




                                                                                                         ELECTRONICALLY FILED - 2021 Jan 22 12:51 PM - SPARTANBURG - COMMON PLEAS - CASE#2021CP4200229
               FACTUAL ALLEGATIONS APPLICABLE TO ALL CLAIMS

       4.      That at all times mentioned herein a commercial driver of a commercial vehicle

was driving in a northerly direction on I-85 in a well-marked construction zone that was merging

into one lane in Spartanburg County around 5:30 a.m. on February 27, 2019.

       5.      Plaintiff was traveling in his personal automobile along this same stretch of

roadway on northbound I-85 in Spartanburg County around 5:30 a.m. on February 27, 2019 and

also drives commercial vehicles as his professional vocation for Walmart Distribution and has

familiarity with commercial trucking companies, their vehicles, logos, and markings.

       6.      That on or about February 27, 2019, Defendant John Doe was operating a tractor-

trailer most likely owned by Defendant ET, given the markings and signage Plaintiff recalls from

this incident, when suddenly and without warning Defendant John Doe driver did an improper pass

in this well marked construction zone striking Plaintiff’s vehicle and causing it to run off the road,

strike an embankment and roll over.

       7.      Defendant John Doe then fled the scene in Defendant ET’s tractor trailer knowing

there was a vehicle they struck with their commercial tractor trailer.

       8.      Plaintiff is informed and believes Defendant John Doe driver even called Defendant

ET and informed an agent, servant, and/or employee of a collision but still failed to return to the

scene or notify local authorities of the same.

       9.      Plaintiff did incur injuries from this collision, along with property damage and

notified local authorities as soon as he was able after the before mentioned trauma of his vehicle

slamming an embankment and rolling over.

       10.     That on February 27, 2019, just prior to the complained of collision, Plaintiff was

operating his vehicle in accordance with all applicable traffic rules and regulations.
     7:21-cv-00578-DCC          Date Filed 02/26/21       Entry Number 1-1     Page 6 of 17




                                                                                                      ELECTRONICALLY FILED - 2021 Jan 22 12:51 PM - SPARTANBURG - COMMON PLEAS - CASE#2021CP4200229
       11.     At approximately 5:30 a.m. on February 27, 2019, the time of the complained of

collision, weather conditions were clear.

       12.     At approximately 5:30 a.m. on February 27, 2019, the time of the complained of

collision, the condition of the roadway was straight.

       13.     At approximately 5:30 a.m. on February 27, 2019, the time of the complained of

collision, there were no defects in the roadway which contributed to the complained of collision.

       14.     At approximately 5:30 a.m. on February 27, 2019, the time of the complained of

collision, Plaintiff was traveling within his own lane of traffic.

       15.     At approximately 5:30 a.m. on February 27, 2019, the time of the complained of

collision, there were no visual obstructions which prevented Defendant John Doe from seeing the

roadway ahead of him or Plaintiff’s vehicle traveling in front of him in a construction zone.

       16.     At approximately 5:30 a.m. on February 27, 2019, the time of the complained of

collision, there were no visual obstructions which prevented Defendant John Doe from seeing the

traffic conditions around them.

       17.     That, upon information and belief, Defendant John Doe was, at all times relevant

to this complaint, a professional truck driver.

       18.     That, upon information and belief, Defendant John Doe was, at all times relevant

to this complaint, in possession of a valid commercial driver’s license.

       19.     That neither the actions nor any alleged failures to act of Plaintiff contributed in

any way to the complained of collision.

       20.     That, at the time of the complained of collision, Plaintiff did not violate any

statutory or common law rule of the road which contributed in any way to the collision.
     7:21-cv-00578-DCC         Date Filed 02/26/21         Entry Number 1-1    Page 7 of 17




                                                                                                      ELECTRONICALLY FILED - 2021 Jan 22 12:51 PM - SPARTANBURG - COMMON PLEAS - CASE#2021CP4200229
                             FOR A FIRST CAUSE OF ACTION
                                      (Negligence)

        21.    Plaintiff repeats and realleges paragraphs 1 through 20 as though set forth herein

verbatim, and would further allege:

        22.    Plaintiff is informed and do believes that the Defendant ET (acting through its

agent, servant and employee driver) and Defendant John Doe were negligent, careless, reckless,

wanton, and grossly negligent at the time and place hereinabove mentioned in the following

particulars:

        a.     in failing to yield the right-of-way;

        b.     in failing to maintain a proper lookout;

        c.     in failing to keep the ET commercial vehicle under proper control;

        d.     in driving too fast for conditions;

        e.     in driving at an excessive rate of speed;

        f.     in failing to apply their brakes or operating a commercial vehicle without properly
               operating brakes;

        g.     in failing to reduce their speed when approaching another vehicle;

        h.     in failing to obey traffic control devices and signs;

        i.     in failing to observe the road and traffic conditions;

        j.     In paying attention to other matters when they should have been paying attention
               to road conditions;

        k.     In generally failing to use the degree of care and caution that a reasonably prudent
               person would have used under the same or similar circumstances;

        l.     In violating state laws enacted to protect the safety and health of the motoring
               public, so as to constitute negligence per se;

        m.     In violating the provisions of the Federal Motor Carrier Safety Regulations,
               including but not limited to:
7:21-cv-00578-DCC      Date Filed 02/26/21       Entry Number 1-1        Page 8 of 17




                                                                                                 ELECTRONICALLY FILED - 2021 Jan 22 12:51 PM - SPARTANBURG - COMMON PLEAS - CASE#2021CP4200229
                      (i)     Section 383.110--General Requirement,
                      (ii)    Section 383.111--Required Knowledge,
                      (iii)   Section 383.113--Required Skills, and
                      (iv)    Section 392.2--Applicable operating rules;

 n.    In violating the standards of care set forth in the South Carolina Commercial
       Driver’s Manual, particularly with regard to the following:

                      (i)     Section 2.4-Seeing, especially with
                              regard to seeing ahead, looking for
                              traffic and looking for road
                              conditions,

                      (ii)    Section     2.6-Controlling    Speed,
                              especially with regard to all
                              subsections dealing with driver’s
                              perception      distance,     reaction
                              distance, braking distance, total
                              stopping distance, effect of speed on
                              stopping distance, effect of vehicle
                              weight on stopping distance, speed
                              and distance ahead, and speed and
                              traffic flow,

                      (iii)   Section     2.7--Managing       Space,
                              especially with regard to the
                              considerations set forth therein,

                      (iv)    Section    2.14--Seeing    Hazards,
                              especially with regard to the stated
                              importance of seeing hazards, and

                      (v)     Section 6.1-Driving Combination
                              Vehicles Safely including the
                              admonitions to steer gently and brake
                              early;

 o.    In driving his vehicle so as to overtake and pass another vehicle in a highway work
       zone where road maintenance or construction work is underway and passing would
       be hazardous in violation of S.C. Code Ann. § 56-5-1895; and

 p.    In failing to immediately stop, return to the scene of the accident resulting in injury
       of a person, and failing to report the accident to proper authorities after temporarily
       leaving in violation of S.C. Code Ann. § 56-5-1210.
     7:21-cv-00578-DCC         Date Filed 02/26/21       Entry Number 1-1         Page 9 of 17




                                                                                                          ELECTRONICALLY FILED - 2021 Jan 22 12:51 PM - SPARTANBURG - COMMON PLEAS - CASE#2021CP4200229
       All of which constitutes negligence, carelessness, recklessness, wantonness and/or gross

negligence and is attributable to the Defendant ET by virtue of the doctrine of respondeat superior.

                 AS TO DEFENDANT ET (INSTITUTIONAL LIABILITY)

       23. Plaintiff is informed and believes that the Defendant ET was negligent, careless,

reckless, wanton, and grossly negligent at the time and place hereinabove mentioned in the

following particulars:

       a.      In failing to have in place policies and procedures to train and/or monitor its drivers,
               or if such procedures were in place, in failing to enforce them;

       b.      In failing to have in place adequate policies and procedures to mandate compliance
               by its drivers with statutes, laws, and regulations regarding the operation of motor
               vehicles, or if such policies and procedures were in place, in failing to enforce them;

       c.      In failing to have in place an adequate safety program for the safety and protection
               of the motoring public, or if such program was in place, in failing to implement it;

       d.      In failing to ensure that Defendant John Doe had the proper training and experience
               to be able to navigate a commercial vehicle in a safe and effective manner;

       e.      In entrusting a commercial vehicle to Defendant John Doe when Defendant ET
               knew or should have known that Defendant John Doe could not navigate the
               commercial vehicle in a safe and effective manner;

       f.      In failing to properly investigate Defendant John Doe’s driving record and/or ability
               to drive to ensure that the Defendant John Doe possessed the requisite skill and
               attention to maintain control of and ability to drive a commercial vehicle for
               Defendant ET;

       g.      In failing to ensure that Defendant John Doe had sufficient, adequate and current
               training, credentials and skills to properly drive a company vehicle;

       h.      In hiring Defendant John Doe as a driver when Defendant ET knew or should have
               known that John Doe was not qualified or had the requisite skill to drive a company
               vehicle;

       i.      In retaining Defendant John Doe as a driver when Defendant ET knew or should
               have known that Defendant John Doe was not qualified or had the requisite skill to
               drive a company vehicle;
    7:21-cv-00578-DCC          Date Filed 02/26/21      Entry Number 1-1       Page 10 of 17




                                                                                                       ELECTRONICALLY FILED - 2021 Jan 22 12:51 PM - SPARTANBURG - COMMON PLEAS - CASE#2021CP4200229
       j.      In generally failing to use the degree of care and caution that a reasonably prudent
               entity would have used under the same or similar circumstances;

       k.      In violating the provisions of the State of South Carolina Commercial driving
               requirements and the Federal Motor Carrier Safety Regulations; and

       l.      In knowing their driver had a collision with a vehicle and failing to demand they
               report back to the scene and/or notify local authorities.

       24.   As a direct and proximate result of the negligence, carelessness, recklessness,

wantonness and gross negligence of all defendants above named, Plaintiff has suffered and in the

future will suffer from:

       a.      personal injuries;

       b.      pain and suffering in the past, present and future;

       c.      mental anguish;

       d.      loss of enjoyment of life in the past, present and future;

       e.      past medical expenses;

       f.      medical expenses in the future;

       g.      lost wages;

       h.      permanent impairment and/or disfigurement;

       i.      punitive damages; and

       j.      Towing, storage, loss of use, and fair market value of his vehicle.

for which Plaintiff is entitled to recover an amount of actual, punitive, special and consequential

damages to be determined by a jury at the trial of this action.

       WHEREFORE, Plaintiff, respectfully prays for judgment against the Defendants, jointly

and severally, for all actual damages, special damages, consequential damages, and punitive

damages in an amount to be determined by the jury at the trial of this action and for such other and

further relief as this court deems just and proper.
7:21-cv-00578-DCC   Date Filed 02/26/21   Entry Number 1-1   Page 11 of 17




                                                                             ELECTRONICALLY FILED - 2021 Jan 22 12:51 PM - SPARTANBURG - COMMON PLEAS - CASE#2021CP4200229
                                 TRAMMELL & MILLS LAW FIRM, LLC


                                 s/Trey
                                 FLOYD S. MILLS, III
                                 S.C. ID # 74038
                                 Post Office Box 1656
                                 Anderson, South Carolina 29622-1656
                                 (864) 231-7171
                                 Trey@trammellandmills.com
                                 ATTORNEYS FOR THE PLAINTIFF
                                 JURY TRIAL DEMANDED
22   January 2021
                      ELECTRONICALLY FILED - 2021 Feb 08 3:26 PM - SPARTANBURG - COMMON PLEAS - CASE#2021CP4200229
Page 12 of 17
Entry Number 1-1
Date Filed 02/26/21
7:21-cv-00578-DCC
                      ELECTRONICALLY FILED - 2021 Feb 08 3:26 PM - SPARTANBURG - COMMON PLEAS - CASE#2021CP4200229
Page 13 of 17
Entry Number 1-1
Date Filed 02/26/21
7:21-cv-00578-DCC
                      ELECTRONICALLY FILED - 2021 Feb 08 3:26 PM - SPARTANBURG - COMMON PLEAS - CASE#2021CP4200229
Page 14 of 17
Entry Number 1-1
Date Filed 02/26/21
7:21-cv-00578-DCC
                      ELECTRONICALLY FILED - 2021 Feb 08 3:26 PM - SPARTANBURG - COMMON PLEAS - CASE#2021CP4200229
Page 15 of 17
Entry Number 1-1
Date Filed 02/26/21
7:21-cv-00578-DCC
7:21-cv-00578-DCC    Date Filed 02/26/21     Entry Number 1-1     Page 16 of 17




                                                                                  ELECTRONICALLY FILED - 2021 Feb 08 3:45 PM - SPARTANBURG - COMMON PLEAS - CASE#2021CP4200229
      Certificate of Electronic Notification


Recipients
          Floyd Mills - Notification transmitted on 02-08-2021 03:26:21 PM.
          7:21-cv-00578-DCC      Date Filed 02/26/21    Entry Number 1-1      Page 17 of 17




                                                                                                     ELECTRONICALLY FILED - 2021 Feb 08 3:45 PM - SPARTANBURG - COMMON PLEAS - CASE#2021CP4200229
             ****** IMPORTANT NOTICE - READ THIS INFORMATION *****
                            NOTICE OF ELECTRONIC FILING [NEF]


A filing has been submitted to the court RE: 2021CP4200229

Official File Stamp:                               02-08-2021 03:26:08 PM
Court:                                             CIRCUIT COURT
                                                   Common Pleas
                                                   Spartanburg
                                                   Wesley Bentley VS Everhart Transportation Inc ,
Case Caption:
                                                   defendant, et al
Document(s) Submitted:                             Service/Affidavit Of Service
Filed by or on behalf of:                          Floyd S. Mills, III

This notice was automatically generated by the Court's auto-notification system.


The following people were served electronically:
                                                   Floyd S. Mills, III for Wesley Bentley

The following people have not been served electronically by the Court. Therefore, they must
be served by traditional means:
                                                   John Doe
                                                   Everhart Transportation Inc
